Name: 81/420/EEC: Council Decision of 19 May 1981 on the conclusion of the Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency
 Type: Decision
 Subject Matter: international affairs;  natural environment;  environmental policy;  deterioration of the environment
 Date Published: 1981-06-19

 Important legal notice|31981D042081/420/EEC: Council Decision of 19 May 1981 on the conclusion of the Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency Official Journal L 162 , 19/06/1981 P. 0004 - 0013 Finnish special edition: Chapter 11 Volume 10 P. 0005 Spanish special edition: Chapter 15 Volume 3 P. 0017 Swedish special edition: Chapter 11 Volume 10 P. 0005 Portuguese special edition Chapter 15 Volume 3 P. 0017 Special edition in Czech Chapter 11 Volume 14 P. 211 - 220 Special edition in Estonian Chapter 11 Volume 14 P. 211 - 220 Special edition in Hungarian Chapter 11 Volume 14 P. 211 - 220 Special edition in Lithuanian Chapter 11 Volume 14 P. 211 - 220 Special edition in Latvian Chapter 11 Volume 14 P. 211 - 220 Special edition in Maltese Chapter 11 Volume 14 P. 211 - 220 Special edition in Polish Chapter 11 Volume 14 P. 211 - 220 Special edition in Slovakian Chapter 11 Volume 14 P. 211 - 220 Special edition in Slovenian Chapter 11 Volume 14 P. 211 - 220Council decisionof 19 May 1981on the conclusion of the Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency(81/420/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament [1],Whereas, at its meeting in Copenhagen on 7 and 8 April 1978, the European Council decided that the Community should make the prevention and control of marine pollution, particularly by hydrocarbons, one of its main objectives, and asked the Council, acting on a proposal from the Commission, and the Member States to introduce appropriate measures without delay within the Community and to adopt a common stand in the international bodies concerned, particularly as regards research and the implementation of effective pollution control measures ;Whereas the programmes of action of the European Communities on the environment [2] 2) emphasize how important it is for the Community to combat marine pollution in general, provide for inter alia Community action to combat pollution caused by transport and shipping and specify that the protection of sea-water with a view to preserving vital ecological balances is a priority task;Whereas the Barcelona Convention for the Protection of the Mediterranean Sea against Pollution of 16 February 1976 provides inter alia that the necessary measures are to be taken to ensure cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency;Whereas Article 24 of the Barcelona Convention states that the Convention and its Protocols shall be open for signing by the European Economic Community; whereas the latter has already concluded the Convention for the protection of the Mediterranean Sea against pollution and the Protocol for the prevention of the pollution of the Mediterranean Sea by dumping from ships and aircraft;Whereas the Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency provides for the Parties to cooperate in drawing up emergency plans, promoting methods of controlling marine pollution by hydrocarbons, disseminating information on the organization of resources and on new methods to prevent and control pollution and developing relevant research programmes;Whereas it is necessary that the Community accede to the Protocol in accordance with Article 26 of the Barcelona Convention if the common market machinery is to be used to achieve one of the Community's objectives in the protection of the environment and the quality of life; whereas the Treaty makes no provision for powers to take such action;Whereas it is necessary for the Community to accede to the said Protocol, in order to take part in the information exchange and common research and thus achieve the above objective, alongside Member States and without prejudice to the role hitherto played by them within the framework of the Barcelona Convention; whereas future Community acts are not hereby prejudiced;Whereas the said Protocol provides for exchange of information, common research and cooperation at sea, which of their nature do not constitute common rules which might be affected by agreements which the Member States might wish to conclude within this area;HAS DECIDED AS FOLLOWS:Article 1The Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency is hereby approved on behalf of the European Economic Community.The text of the Protocol is annexed to this Decision.Article 2The President of the Council shall deposit the instruments of accession as provided for in Article 26 of the Barcelona Convention.Done at Brussels, 19 May 1981.For the CouncilThe PresidentD.F. van der MEI[1] OJ No C 28, 9. 2. 1981, p. 55.[2] OJ No C 112, 20. 12. 1973, p. 1 and OJ No C 139, 13.6. 1977, p. 1.--------------------------------------------------Protocolconcerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergencyTHE CONTRACTING PART IES TO THE PRESENT PROTOCOL,BEING PARTIES to the Convention for the Protection of the Mediterranean Sea against Pollution,RECOGNIZING that grave pollution of the sea by oil and other harmful substances in the Mediterranean Sea area involves a danger for the coastal States and the marine ecosystem,CONSIDERING that the cooperation of all the coastal States of the Mediterranean is called for to combat this pollution,BEARING IN MIND the International Convention for the Prevention of Pollution from Ships, 1973, the International Convention relating to Intervention on the High Seas in Cases of Oil Pollution Casualties, 1969, as well as the Protocol relating to Intervention on the High Seas in Cases of Marine Pollution by Substances Other than Oil, 1973,FURTHER TAKING INTO ACCOUNT the International Convention on Civil Liability for Oil Pollution Damage, 1969,HAVE AGREED AS FOLLOWS:Article 1The Contracting Parties to this Protocol (hereinafter referred to as "the Parties") shall cooperate in taking the necessary measures in cases of grave and imminent danger to the marine environment, the coast or related interests of one or more of the Parties due to the presence of massive quantities of oil or other harmful substances resulting from accidental causes or an accumulation of small discharges which are polluting or threatening to pollute the sea within the area defined in Article 1 of the Convention for the Protection of the Mediterranean Sea against Pollution (hereinafter referred to as "the Convention").Article 2For the purpose of this Protocol, the term "related interests" means the interests of a coastal State directly affected or threatened and concerning, among others:(a) activities in coastal waters, in ports or estuaries, including fishing activities;(b) the historical and tourist appeal of the area in question, including water sports and recreation;(c) the health of the coastal population;(d) the preservation of living resources.Article 3The Parties shall endeavour to maintain and promote, either individually or through bilateral or multilateral cooperation, their contingency plans and means for combating pollution of the sea by oil and other harmful substances. These means shall include, in particular, equipment, ships, aircraft and manpower prepared for operations in cases of emergency.Article 4The Parties shall develop and apply, either individually or through bilateral or multilateral cooperation, monitoring activities covering the Mediterranean Sea area in order to have as precise information as possible on the situations referred to in Article 1 of this Protocol.Article 5In the case of release or loss overboard of harmful substances in packages, freight containers, portable tanks or road and rail tank wagons, the Parties shall cooperate as far as practicable in the salvage and recovery of such substances so as to reduce the danger of pollution of the marine environment.Article 61. Each Party undertakes to disseminate to the other Parties information concerning:(a) the competent national organization or authorities responsible for combating pollution of the sea by oil and other harmful substances;(b) the competent national authorities responsible for receiving reports of pollution of the sea by oil and other harmful substances and for dealing with matters concerning measures of assistance between Parties;(c) new ways in which pollution of the sea by oil and other harmful substances may be avoided, new measures of combating pollution and, the development of related research programmes.2. Parties which have agreed to exchange information directly between themselves shall nevertheless communicate such information to the regional centre. The latter shall communicate this information to the other Parties and, on a basis of reciprocity, to coastal States of the Mediterranean Sea area which are not Parties to this Protocol.Article 7The Parties undertake to coordinate the utilization of the means of communication at their disposal in order to ensure, with the necessary speed and reliability, the reception, transmission and dissemination of all reports and urgent information which relate to the occurrences and situations referred to in Article 1. The regional centre shall have the necessary means of communication to enable it to participate in this coordinated effort and, in particular, to fulfil the functions assigned to it by paragraph 2 of Article 10.Article 81. Each Party shall issue instructions to the masters of ships flying its flag and to the pilots of aircraft registered in its territory requiring them to report by the most rapid and adequate channels in the circumstances, and in accordance with Annex I to this Protocol, either to a Party or to the regional centre:(a) all accidents causing or likely to cause pollution of the sea by oil or other harmful substances;(b) the presence, characteristics and extent of spillages of oil or other harmful substances observed at sea which are likely to present a serious and imminent threat to the marine environment or to the coast or related interests of one or more of the Parties.2. The information collected in accordance with paragraph 1 shall be communicated to the other Parties likely to be affected by the pollution:(a) by the Party which has received the information, either directly or preferably, through the regional centre; or(b) by the regional centre.In case of direct communication between Parties, the regional centre shall be informed of the measures taken by these Parties.3. In consequence of the application of the provisions of paragraph 2, the Parties are not bound by the obligation laid down in Article 9, paragraph 2, of the Convention.Article 91. Any Party faced with a situation of the kind defined in Article 1 of this Protocol shall:(a) make the necessary assessments of the nature and extent of the casualty or emergency or, as the case may be, of the type and approximate quantity of oil or other harmful substances and the direction and speed of drift of the spillage:(b) take every practicable, measure to avoid or reduce the effects of pollution;(c) immediately inform all other Parties, either directly or through the regional centre, of these assessments and of any action which it has taken or which it intends to take to combat the pollution;(d) continue to observe the situation for as long as possible and report thereon in accordance with Article 8.2. Where action is taken to combat pollution originating from a ship, all possible measures shall be taken to safeguard the persons present on board and, to the extent possible, the ship itself. Any Party which takes such action shall inform the Inter-Governmental Maritime Consultative Organization.Article 101. Any Party requiring assistance for combating pollution by oil or other harmful substances polluting or threatening to pollute its coasts may call for assistance from other Parties, either directly or through the regional centre referred to in Article 6, starting with the Parties which appear likely to be affected by the pollution. This assistance may comprise, in particular, expert advice and the supply to, or placing at the disposal of, the Party concerned of products, equipment and nautical facilities. Parties so requested shall use their best endeavours to render this assistance.2. Where the Parties engaged in an operation to combat pollution cannot agree on the organization of the operation, the regional centre may, with their approval, coordinate the activity of the facilities put into operation by these Parties.Article 11The application of the relevant provisions of Articles 6, 7, 8, 9 and 10 of this Protocol relating to the regional centre shall be extended, as appropriate, to sub-regional centres in the event of their establishment, taking into account their objectives and functions and their relationship with the said regional centre.Article 121. Ordinary meetings of the Parties to this Protocol shall be held in conjunction with ordinary meetings of the Contracting Parties to the Convention, held pursuant to Article 14 of the Convention. The Parties to this Protocol may also hold extraordinary meetings as provided in Article 14 of the Convention.2. It shall be the function of the meetings of the Parties to this Protocol, in particular:(a) to keep under review the implementation of this Protocol, and to consider the efficacy of the measures adopted and the need for any other measures, in particular in the form of Annexes;(b) to review and amend as required any Annex to this Protocol;(c) To discharge such other functions as may be appropriate for implementation of this Protocol.Article 131. The provisions of the Convention relating to any Protocol shall apply with respect to the present Protocol.2. The rules of procedure and the financial rules adopted pursuant to Article 18 of the Convention shall apply with respect to this Protocol, unless the Parties to this Protocol agree otherwise.In witness whereof the undersigned, being duly authorized by their respective Governments, have signed this Protocol.Done at Barcelona on 16 February 1976 in a single copy in the Arabic, English, French and Spanish languages, the four texts being equally authoritative.--------------------------------------------------ANNEXContents of the report to be made pursuant to Article 8 to this Protocol1. Each report shall, as far as possible, contain, in general:(a) the identification of the source of pollution (identity of the ship, where appropriate);(b) the geographic position, time and date of the occurrence of the incident or of the observation;(c) the wind and sea conditions prevailing in the area;(d) where the pollution originates from a ship, relevant details respecting the conditions of the ship.2. Each report shall contain, whenever possible, in particular:(a) a clear indication or description of the harmful substances involved, including the correct technical names of such substances (trade names should not be used in place of the correct technical names);(b) a statement or estimate of the quantities, concentrations and likely conditions of harmful substances discharged or likely to be discharged into the sea;(c) where relevant, a description of the packaging and identifying marks; and(d) the name of the consignor, consignee or manufacturer.3. Each report shall clearly indicate, whenever possible, whether the harmful substances discharged or likely to be discharged is oil or a noxious liquid, solid or gaseous substance and whether such substance was or is carried in bulk or contained in packaged form, freight containers, portable tanks, or road and rail tank wagons.4. Each report shall be supplemented, as necessary, by any relevant information requested by a recipient of the report or deemed appropriate by the person sending the report.5. Any of the persons referred to in Article 8, paragraph 1, of this Protocol shall:(a) supplement, as far as possible, the initial report, as necessary, with information concerning further developments; and(b) comply as fully as possible with requests from affected States for additional information.--------------------------------------------------Protocolerelatif a la cooperation en matiÃ ¨re de lutte contre la pollution de la mer MediterranÃ ©e par les hydrocarbures et autres substances nuisibles en cas de situation critiqueLES PARTIES CONTRACTANTES AU PRESENT PROTOCOLE,Ã TANT PARTIES a la convention pour la protection de la mer MÃ ©diterranÃ ©e contre la pollution,RECONNAISSANT qu'une pollution grave des eaux de la zone de la mer MÃ ©diterrannÃ ©e par les hydrocarbures et autres substances nuisibles peut crÃ ©er un danger pour les Ã tats riverains et les Ã ©cosystÃ ¨mes marins,ESTIMANT que la lutte contre cette pollution appelle la cooperation de tous les Ã tats riverains de la MÃ ©diterranÃ ©e,AYANT Ã L'ESPRIT la convention internationale de 1973 pour la prÃ ©vention de la pollution par les navires, la convention internationale de 1969 sur l'intervention en haute mer en cas d'accident entraÃ ®nant ou pouvant entraÃ ®ner une pollution par les hydrocarbures, ainsi que le protocole de 1973 sur l'intervention en haute mer en cas de pollution par des substances autres que des hydrocarbures,TENANT COMPTE Ã GALEMENT de la convention internationale de 1969 sur la responsabilitÃ © civile pour les dommages dus Ã la pollution par les hydrocarbures,SON CONVENUES DE CE QUI SUIT :Article premierLes parties contractantes au prÃ ©sent protocole (ci-aprÃ ¨s dÃ ©nommÃ ©es "les parties") coopÃ ¨rent pour prendre les dispositions nÃ ©cessaires au cas ou la presence massive, d'origine accidentelle ou rÃ ©sultant d'un effet cumulatif, d'hydrocarbures ou . d'autres substances nuisibles polluant ou risquant de polluer les eaux de la zone dÃ ©finie Ã l'article ler de la convention pour la protection de la mer MÃ ©diterranÃ ©e contre la pollution (ci-aprÃ ¨s dÃ ©nommÃ ©e "la convention"), constitue un danger grave et imminent pour le milieu marin, les cÃ ´tes ou les intÃ ©rÃ ªts connexes d'une ou plusieurs parties.Article 2Aux fins du prÃ ©sent protocole, l'expression "intÃ ©rÃ ªts connexes" s'entend des intÃ ©rÃ ªts d'un Ã tat riverain directement affecte ou menace et qui ont trait, entre autres :a) aux activitÃ ©s maritimes cÃ ´tiÃ ¨res, portuaires ou d'estuaires, y compris les activitÃ ©s des pÃ ªcheries ;b) Ã l'attrait historique et touristique, y compris les sports aquatiques et autres activitÃ ©s rÃ ©crÃ ©atives, de la rÃ ©gion considerÃ ©e ;c) Ã la santÃ © des populations cÃ ´tiÃ ¨res;d) Ã la conservation des ressources vivantes.Article 3Les parties s'efforcent de maintenir et de promouvoir, soit individuellement, soit en coopÃ ©ration bilatÃ ©rale ou multilatÃ ©rale, leurs plans d'urgence et leurs moyens de lutte contre la pollution de la mer par les hydrocarbures et autres substances nuisibles. Ces moyens comprennent notamment les Ã ©quipements, les navires, les aÃ ©ronefs et les personnels nÃ ©cessaires aux opÃ ©rations en cas de situation critique.Article 4Les parties dÃ ©veloppent et mettent en Ã uvre, soit individuellement, soit en coopÃ ©ration bilatÃ ©rale ou multilatÃ ©rale, une surveillance active de la zone de la mer MÃ ©diterranÃ ©e afin d'avoir une connaissance aussi prÃ ©cise que possible des faits dÃ ©finis a l'article ler du prÃ ©sent protocole.Article 5En cas de jet ou de chute Ã la mer de substances nuisibles en colis, conteneurs, citernes mobiles, camions-citernes ou wagons citernes, les parties s'engagent a coopÃ ©rer dans la mesure du possible Ã leur sauvetage et Ã leur rÃ ©cupÃ ©ration de maniÃ ¨re a rÃ ©duire les risques de pollution du milieu marin.Article 61. Chaque partie s'engage Ã diffuser aux autres parties des informations concernant :a) l'organisation nationale ou les autoritÃ ©s nationales compÃ ©tentes en matiÃ ¨re de lutte contre la pollution de la mer par les hydrocarbures et autres substances nuisibles ;b) les autoritÃ ©s nationales compÃ ©tentes chargÃ ©es de recevoir les informations concernant la pollution de la mer par les hydrocarbures et autres substances nuisibles et de traiter des affaires d'assistance entre les parties ;c) les mÃ ©thodes nouvelles en matiÃ ¨re de prÃ ©vention de la pollution de la mer par les hydrocarbures et autres substances nuisibles, les procÃ ©dÃ ©s nouveaux pour combattre la pollution, et le dÃ ©veloppement de programmes de recherches y affÃ ©rents.2. Les parties qui, le cas Ã ©chÃ ©ant, sont convenues d'Ã ©changer directement entre elles ces informations sont nÃ ©anmoins tenues de les communiquer au centre rÃ ©gional. Ce dernier en assure la communication aux autres parties et, sous rÃ ©serve de rÃ ©ciprocitÃ ©, aux Ã tats riverains de la zone de la mer MÃ ©diterranÃ ©e qui ne sont pas parties au prÃ ©sent protocole.Article 7Les parties s'engagent Ã coordonner l'utilisation des moyens de communication dont elles disposent pour assurer, avec la fiabilitÃ © et la rapiditÃ © nÃ ©cessaires, la rÃ ©ception, la transmission et la diffusion de tous rapports et informations urgentes relatifs aux faits et situations dÃ ©finis Ã l'article 1er. Le centre rÃ ©gional sera dotÃ © des moyens de communication qui lui permettront de participer Ã cet effort coordonnÃ © et, notamment, de remplir les fonctions qui lui sont assignÃ ©es par le paragraphe 2 de l'article 10.Article 81. Chaque partie fait donner aux capitaines de navires battant son pavillon et aux pilotes d'aÃ ©ronefs immatriculÃ ©s sur son territoire des instructions les invitant Ã signaler Ã une partie ou au centre rÃ ©gional, par les voies les plus rapides et les plus adÃ ©quates compte tenu des circonstances, et conformÃ ©ment Ã l'annexe I du prÃ ©sent protocole :a) tous les accidents causant ou pouvant causer une pollution des eaux de la mer par les hydrocarbures et autres substances nuisibles ;b) la prÃ ©sence, les caractÃ ©ristiques et l'Ã ©tendue des nappes d'hydrocarbures ou de substances nuisibles repÃ ©rÃ ©es en mer et de nature Ã constituer une menace grave et imminente pour le milieu marin, pour les cÃ ´tes ou les intÃ ©rÃ ªts connexes d'une ou plusieurs parties.2. Les informations recueillies conformÃ ©ment au paragraphe 1 sont communiquÃ ©es aux autres parties susceptibles d'Ã ªtre affectÃ ©es par la pollution :a) soit par la partie ayant reÃ §u ces informations  directement ou, de prÃ ©fÃ ©rence, par l'intermÃ ©diaire du centre ;b) soit par le centre rÃ ©gional.En cas de communication directe entre parties, le centre rÃ ©gional sera informÃ © des dispositions prises par ces parties.3. En consÃ ©quence de l'application des dispositions du paragraphe 2, les parties ne sont pas tenues Ã l'obligation prÃ ©vue Ã l'article 9 paragraphe 2 de la convention.Article 91. Toute partie confrontÃ ©e Ã une situation de la nature de celle dÃ ©finie Ã l'article 1er du prÃ ©sent protocole doit :a) faire les Ã ©valuations nÃ ©cessaires concernant la nature et l'importance de l'accident ou de la situation nÃ ©cessitant des mesures d'urgence ou, le cas Ã ©chÃ ©ant, le type et la quantitÃ © approximative des hydrocarbures ou autres substances nuisibles, ainsi que la direction et la vitesse de dÃ ©rive des nappes ;b) prendre toutes mesures susceptibles d'Ã ©liminer ou de rÃ ©duire les effets rÃ ©sultant de la pollution ;c) informer immÃ ©diatement les autres parties, soit directement, soit par l'intermÃ ©diaire du centre rÃ ©gional, de ces Ã ©valuations et de toute action entreprise ou prÃ ©vue pour lutter contre la pollution ;d) continuer Ã observer la situation aussi longtemps que possible et faire rapport conformÃ ©ment Ã l'article 8.2. En cas d'action pour combattre la pollution provenant d'un navire, toutes les mesures possibles devront Ã ªtre prises pour sauvegarder les personnes prÃ ©sentes Ã bord et, autant que faire se peut, le navire lui-mÃ ªme. Toute partie qui entreprend une telle action doit en informer l'Organisation intergouvernementale consultative de la navigation maritime.Article 101. Toute partie ayant besoin d'assistance pour une opÃ ©ration de lutte contre la pollution par les hydrocarbures ou autres substances nuisibles polluant ou menaÃ §ant de polluer ses cÃ ´tes peut demander, soit directement, soit par l'intermÃ ©diaire du centre rÃ ©gional visÃ © Ã l'article 6, le concours d'autres parties, celles qui sont susceptibles d'Ã ªtre Ã ©galement affectÃ ©es par la pollution Ã ©tant sollicitÃ ©es en premier lieu. Ce concours peut comporter notamment des conseils d'experts et la fourniture ou mise Ã disposition de produits, d'Ã ©quipement et de moyens nautiques. Les parties ainsi sollicitÃ ©es font tous les efforts possibles pour apporter leur concours.2. Si les parties engagÃ ©es dans l'opÃ ©ration ne peuvent s'entendre sur la conduite mÃ ªme de la lutte, le centre rÃ ©gional peut avec leur accord, coordonner l'activitÃ © des moyens mis en Ã uvre par ces parties.Article 11L'application des dispositions pertinentes des articles 6, 7, 8, 9 et 10 du prÃ ©sent protocole concernant le centre rÃ ©gional sera Ã ©tendue selon qu'il conviendra aux centres sous-rÃ ©gionaux lors de leur crÃ ©ation Ã ©ventuelle, compte tenu de leurs objectifs et fonctions ainsi que de leur relation avec ledit centre rÃ ©gional.Article 121. Les rÃ ©unions ordinaires des parties au prÃ ©sent protocole se tiennent lors des rÃ ©unions ordinaires des parties contractantes Ã la convention organisÃ ©es en application de l'article 14 de ladite convention. Les parties au prÃ ©sent protocole peuvent aussi tenir des rÃ ©unions extraordinaires conformÃ ©ment Ã l'article 14 de la convention.2. Les rÃ ©unions des parties au prÃ ©sent protocole ont notamment pour objet :a) de veiller Ã l'application du prÃ ©sent protocole et d'examiner l'efficacitÃ © des mesures adoptÃ ©es et l'opportunitÃ © de prendre d'autres dispositions, notamment sous la forme d'annexes ;b) de rÃ ©viser et d'amender, le cas Ã ©chÃ ©ant, toute annexe au prÃ ©sent protocole ;c) de remplir en tant que de besoin toutes autres fonctions en application du prÃ ©sent protocole.Article 131. Les dispositions de la convention se rapportant Ã tout protocole s'applique Ã l'Ã ©gard du prÃ ©sent protocole.2. Le rÃ ¨glement intÃ ©rieur et les rÃ ¨gles financiÃ ¨res adoptÃ ©s conformÃ ©ment Ã l'article 18 de la convention s'appliquent Ã l'Ã ©gard du prÃ ©sent protocole, Ã moins que les parties au prÃ ©sent protocole n'en conviennent autrement.En foi de quoi les soussignÃ ©s, dÃ »ment autorisÃ ©s par leurs gouvernements respectifs, ont signÃ © le prÃ ©sent protocole.Fait Ã Barcelone, le seize fÃ ©vrier mil neuf cent soixante-seize, en un seul exemplaire en langues anglaise, arabe, espagnole et franÃ §aise, les quatre textes faisant Ã ©galement foi.--------------------------------------------------ANNEXEContenu du rapport Ã rÃ ©diger en application de l'article 8 du prÃ ©sent protocole1. Chaque rapport donne si possible, en rÃ ¨gle gÃ ©nÃ ©rale :a) l'identification de la source de pollution (Ã ©ventuellement l'identitÃ © du navire) ;b) la position gÃ ©ographique, l'heure et la date de l'Ã ©vÃ ©nement ou de l'observation ;c) l'Ã ©tat du vent et de la mer dans la zone ;d) les details pertinents sur l'etat du navire si la pollution provient de celui-ci.2. Chaque rapport donne si possible, en particulier :a) des renseignements dÃ ©taillÃ ©s sur la nature des substances nuisibles en cause, y compris leur appellation technique exacte (l'appellation commerciale ne devrait pas Ã ªtre utilisÃ ©e a la place de l'appellation technique exacte);b) la quantitÃ © exacte ou approximative, la concentration ainsi que l'etat probable des substances nuisibles rejetÃ ©es ou susceptibles d'Ã ªtre rejetÃ ©es Ã la mer ;c) le cas Ã ©chÃ ©ant, la description de l'emballage et des marques d'identification ;d) le nom de l'expÃ ©diteur, du destinataire ou du fabricant.3. Dans la mesure du possible, chaque rapport indique clairement si la substance nuisible rejetÃ ©e ou susceptible d'Ã ªtre rejetÃ ©e est un hydrocarbure, une substance nocive Ã l'etat liquide, ou solide, ou gazeux, et si cette substance Ã ©tait ou est transportÃ ©e en vrac ou en colis, dans des conteneurs, des citernes mobiles ou des camions-citernes et wagons-citernes.4. Chaque rapport doit Ã ªtre complÃ ©tÃ ©, s'il y a lieu, par tout autre renseignement pertinent qui est demandÃ © par l'une des personnes auxquelles le rapport est adressÃ © ou que l'auteur du rapport juge appropriÃ ©.5. Toute personne visÃ ©e a l'article 8 paragraphe 1 du prÃ ©sent protocole doit:a) complÃ ©ter dans la mesure du possible le rapport initial, s'il y a lieu, par des renseignements sur l'Ã ©volution de la situation;b) accÃ ©der dans toute la mesure possible aux demandes de renseignements complÃ ©mentaires Ã ©manant des Ã tats affectÃ ©s.--------------------------------------------------